Case 3:17-cv-01513-DMS-AGS Document 60-3 Filed 07/26/19 PageID.998 Page 1 of 3



   1   J. Scott Carr (SBN 136706)
       scarr@kcozlaw.com
   2   Joseph W. Ozmer II (SBN 316203)
       jozmer@kcozlaw.com
   3   KABAT CHAPMAN & OZMER LLP
       333 S. Grand Avenue, Suite 2225
   4   Los Angeles, CA 90071
       Telephone: (213) 493-3980
   5   Facsimile: (404) 400-7333
   6
       Attorneys for Defendant
   7   TWC Administration LLC
   8

   9                        UNITED STATES DISTRICT COURT
  10                     SOUTHERN DISTRICT OF CALIFORNIA
  11                                            CASE NO.: 3:17-cv-01513-DMS-AGS
       LAURENCE GIBBS, an individual,
  12   MATTHEW LUTACK, an individual,
       BRENT QUICK, an individual, and          Hon. Dana M. Sabraw
  13   JESSICA HUENEBERG, an individual,
       on behalf of themselves and all others   DECLARATION OF J. SCOTT CARR
  14   similarly situated
                                                IN SUPPORT OF DEFENDANT’S
  15              Plaintiffs,                   MOTION FOR SUMMARY
                                                JUDGMENT
  16

  17        v.                                  [Notice of Motion and Motion;
       TWC ADMINISTRATION, LLC, a               Memorandum in Support; Separate
  18
       Delaware Limited Liability Company       Statement of Undisputed Facts; and
  19   and DOES 1 through 10, inclusive         Declaration of Tassa King filed
                        Defendants.             concurrently herewith]
  20

  21                                            Date: September 20, 2019
                                                Time: 1:30 p.m.
  22                                            Place: Courtroom 13A
  23

  24

  25

  26

  27

  28
                  DECLARATION ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-01513-DMS-AGS Document 60-3 Filed 07/26/19 PageID.999 Page 2 of 3



   1   I, J. Scott Carr, declare as follows:
   2         1.     I am Of Counsel for Kabat Chapman & Ozmer LLP and an attorney of
   3   record for Defendant TWC Administration LLC (“TWC”) in the above-captioned
   4   matter. I have personal knowledge of the matters set forth herein. If called and sworn
   5   as a witness, I could and would competently testify thereto.
   6         2.     TWC took the deposition of Plaintiff Laurence Gibbs on December 17,
   7   2018. Attached hereto as Exhibit 1 are relevant excerpts of the transcript of that
   8   deposition. Attached hereto as Exhibits 2, 3, and 4 are Exhibits 15, 19,and 21 to the
   9   Gibbs deposition.
  10         3.     TWC took the deposition of Plaintiff Jessica Hueneberg on May 17,
  11   2017. Attached hereto as Exhibit 5 are relevant excerpts of the transcript of that
  12   deposition, including any cited exhibits thereto. Attached hereto as Exhibits 6, 7, 8,
  13   9, 10, 11, and 12 are Exhibits 4, 6, 7, 8, 9, 10, and 11 to the Hueneberg deposition.
  14         4.     TWC took the deposition of Plaintiff Matthew Lutack on December 18,
  15   2018. Attached hereto as Exhibit 13 are relevant excerpts of the transcript of that
  16   deposition, including any cited exhibits thereto. Attached hereto as Exhibits 14 and
  17   15 are Exhibits 23 and 24 to the Lutack deposition.
  18         5.     TWC took the deposition of Plaintiff Brent Quick on December 20,
  19   2018. Attached hereto as Exhibit 16 are relevant excerpts of the transcript of that
  20   deposition, including any cited exhibits thereto. Attached hereto as Exhibit 17 is
  21   Exhibit 28 to the Quick deposition.
  22         6.     During discovery, TWC provided Plaintiffs with timekeeping records
  23   establishing when they clocked in. We have analyzed Plaintiffs’ clock-in times and
  24   have determined that Plaintiffs routinely clocked in before shift start. For example,
  25   during the month of July 2014, Quick clocked in before the start of his 5:00 p.m. to
  26   2:00 a.m. shift 13 out of the 23 days he worked that month. (See Exhibit 18 hereto
  27   QUICK000146-QUICK000150.) Similarly, Lutack clocked in before the start of his
  28   3:30 p.m. to 12:30 a.m. shift 16 out of the 19 days he worked during the month of
                                                  1
                     DECLARATION ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-01513-DMS-AGS Document 60-3 Filed 07/26/19 PageID.1000 Page 3 of 3



   1   May 2013. (See Exhibit 19 hereto LUTACK000281-LUTACK000284.) During the
   2   month of July 2013, Gibbs clocked in before the start of his 1:30 p.m. to 10:30 p.m.
   3   shift 19 out of the 20 days he worked that month.            (See Exhibit 20 hereto
   4   GIBBS000160-GIBBS000162.) In May 2016, Hueneberg clocked in before the start
   5   of her 5:45 a.m. to 2:45 p.m. shift 12 out of the 13 days she worked that month. (See
   6   Exhibit 21 hereto TWC000255-TWC000258.)
   7         7.     During discovery, TWC provided Plaintiffs with time detail records for a
   8   10% sample of putative class members in this action, Bates-labeled TWCA005424-
   9   TWCA0008214. We have analyzed those records and determined that TWC paid
  10   254 meal period premiums to the 90 individuals in the sample. Similarly, Plaintiffs’
  11   time detail records also show that each of them received meal period premiums.
  12         8.     True and correct copies of Plaintiff Hueneberg’s original complaint
  13   against TWC (prior to her joining the instant action) and her Private Attorneys
  14   General Act (“PAGA”) letter to the Labor and Workforce Development Agency
  15   (“LWDA”) are attached hereto, collectively, as Exhibit 22. Neither the complaint
  16   nor Hueneberg’s letter contains any claim that TWC allegedly violated the law by not
  17   providing her with timely rest breaks.
  18

  19         I declare under penalty of perjury under the laws of the United States of
  20   America that the foregoing is true and correct.
  21         Executed on July 26, 2019, at Atlanta, Georgia.
  22

  23                                            /s/ J. Scott Carr
                                                J. Scott Carr
  24

  25

  26

  27

  28
                                                    2
                    DECLARATION ISO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
